Citation Nr: 1231306	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-38 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen a previously-denied claim for service connection diabetes mellitus.


The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim. 

In a September 2010 Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal, the Veteran indicated that he did not want to testify at a hearing before a Veterans Law Judge.  However, in correspondence dated in June 2012, the RO notified the Veteran that it had certified his appeal to the Board and that he had 90 days to submit a new request to appear at a hearing before a Veterans Law Judge. 

In a June 2012 response, the Veteran indicated that he wanted to appear and give testimony personally before the Board. 

The Board finds that the Veteran's response to the RO's June 2012 correspondence was timely.  Accordingly, as he has not yet been afforded a Travel Board hearing in support of his claim, the RO should schedule such a hearing on remand.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing and provide the Veteran with notice of that hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

